Citation Nr: 1628692	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals of right knee surgery for accrued benefits purposes.

2.  Entitlement to special monthly pension for accrued benefits purposes, to include the issue of entitlement to an earlier effective date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1956 to June 1959.  He had one year of foreign service and his awards and decorations included the National Defense Service Medal.  The Veteran died in August 2005, with his perfected claims pending on appeal.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004, March 2005, and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In January 2012, the Board remanded the issue of entitlement to accrued benefits for the issuance of a Statement of the Case (SOC).  The requested development was accomplished and the appellant timely appealed the SOC to the Board. 

The appellant testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A copy of the transcript is associated with the electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's right knee disability was manifested by objective removal of semilunar cartilage and subjective pain, limited motion, and instability, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

2.  The Veteran filed a claim for nonservice-connected pension benefits that was received by VA on July 5, 2001, which went unadjudicated until he filed a subsequent claim on December 9, 2003.

3.  The Veteran was unable to continue working as of some date in mid-October 2003 due to his nonservice-connected disabilities.

4.  Other than the benefits warranted based on the earlier effective date assigned herein, the appellant has been fully paid for all accrued benefits relating to the Veteran's award of special monthly pension based on the need for aid and attendance.


CONCLUSION OF LAW

1.  The criteria for an initial rating of 10 percent for residuals of right knee surgery have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5259 (2015).

2.  The criteria for an effective date of October 31, 2003, but no earlier, for the grant of entitlement to special monthly pension based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  Additional payment for special monthly pension based on the need for aid and attendance for the period from January 1, 2004, through August 31, 2005, is not warranted.  38 U.S.C.A. §§ 1503, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.159, 3.260-77 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a letter in November 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the  VLJ clarified the issues, explained the concepts at issue, and explored the possibility of outstanding evidence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The appellant has indicated that the Veteran did not receive private treatment for the claims on appeal.  The Board acknowledges that the Veteran filed for disability benefits with the Social Security Administration (SSA) and that no attempts have been made to associate any existing records with the claims file.  That said, the evidence indicates that the claim to SSA was not premised on any right knee problems and the records would not be relevant to the special monthly pension claim because, as will be discussed in greater detail below, the appellant has received all outstanding benefits for the period from December 9, 2003, and the issue of entitlement to an earlier effective date for the grant of benefits would not involve any records submitted to or generated by SSA.  As such, the Board may proceed to adjudication without risk of prejudice to the appellant.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, as the Veteran has passed away no additional examination(s) can be undertaken.  As to getting a retrospective opinion, the Board concludes that the evidence of record is sufficient on which to make a determination as to both issues on appeal.  

Based on the issuance of an April 2013 SOC, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Law and Analysis

The law and regulations governing claims for accrued benefits provide that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4). 

Upon the death of a veteran beneficiary, accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the Veteran's children (in equal shares), or the Veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's right knee disability is rated under DC 5257 for recurrent subluxation or instability.  However, as will be discussed in greater detail below, review of the pertinent medical evidence indicates the Veteran's symptomatology more closely approximates that as seen with removal of semilunar cartilage, symptomatic, under DC 5259.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).   The Veteran (and now the appellant) contends that a compensable rating is warranted.  Essentially, the appellant asserts that a compensable rating is warranted for instability of the right knee, as well as painful and limited motion with objective evidence of arthritis.

DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

During service, the Veteran underwent an excision of the right medial meniscus in approximately April 1966.

After service, VA medical records do not include any direct reference to right knee problems until shortly before his death.  In October 2001, the Veteran stated that he could walk long distances with minimal shortness of breath and did not report right knee problems.  In May 2003, the Veteran reported that he was taking the bus instead of driving because his car had stopped working and did not report right knee problems affecting driving the car or walking to and from the bus stop.  In August 2003, the Veteran complained of fatigue for several months and that sometimes he felt off-balance, which he associated with the fatigue.  There was no indication or discussion that these problems were associated with the right knee.  The Veteran also indicated that he wanted to return to work.  A September 2003 VA treatment record attributed the Veteran's reported dizziness and associated loss of balance to his blood pressure medication.  In December 2003, the Veteran described shortness of breath, but was unsure how far he could walk prior to the onset of shortness of breath.  

The Veteran was afforded a VA general medical examination in January 2004.  He and the appellant reported that the Veteran was unable to walk more than a quarter of a block, due to dizziness and his legs giving out.  He had falls due to those symptoms, as well as periods when he would "space out" and not be aware of his surroundings.  There was numbness and tingling in the feet and hands.  On examination, the Veteran walked slowly and uncertainly.  He was wearing compression socks.  Significantly, the diagnoses did not include any right knee disability or associated residuals.  Instead, there was noted mild peripheral diabetic neuropathy of the feet and congestive heart failure.  

The Veteran was afforded a VA examination in September 2004 for the purpose of determining his eligibility for aid and attendance benefits.  The Veteran reported that he had been driven to the examination by his wife and could not go out on his own.  He used a cane to walk and required the assistance of another person in attending to ordinary activities of daily living and protection from ordinary hazards of his daily environment.  There was reported dizziness, poor balance, and a tendency to fall often.  On examination, there was limitation of motion of the lower extremities and muscle atrophy.  He also was weak and there was a lack of coordination, with deficits in weightbearing, balance, and propulsion.  He was unable to walk without the assistance of another person beyond the premises of his home and used a cane.  The Veteran left the house once a week for visits to the hospital or to walk with his wife.  The relevant diagnoses included peripheral neuropathy of the lower extremities due to diabetes mellitus, type II, cerebrovascular accident, and right knee medial meniscectomy.  

During a September 2004 VA mental health examination, the appellant reported that the Veteran had fallen in the parking lot on the way into the medical facility, so she had gotten a wheelchair.  Typically, the Veteran used a cane and the assistance of the appellant for ambulation.  

April 2005 x-rays showed mild degenerative arthritis of the right knee.  A May 2005 bone scan showed degenerative arthritis of the knees.  In June 2005, the Veteran was noted to be having pain that was rated as a 4 out of 10 in the penis and right knee and that Codeine had been provided with some relief.  Otherwise, the vast majority of the records from this time period discuss exclusively penile pain, suggesting that this was the primary source of the Veteran's pain.  That said, a May 2005 and another June 2005 record noted complaints of pain in the bilateral legs.  He also complained of generalized pain in May 2005.  In June 2005, a consult was placed to get the Veteran a walker and by July 2005 he was noted to be ambulating with a walker.  The record also notes the use of a cane and wheelchair.

In a June 2015 statement, the appellant contended that the Veteran suffered from severe pain and impaired motion due to his service-connected right knee disability and that the in-service surgery resulted in complete removal of the semilunar cartilage with resulting bone on bone interaction.  There also were effects of weakened movement, excess fatigability, incoordination, swelling, and impaired ability to execute skilled movements smoothly.

During a March 2016 Board hearing, the appellant described the Veteran's in-service right knee disability as removal of cartilage from the knee, resulting in bone-on-bone articulation of the joint.  She indicated that the Veteran had been prescribed pain medication for the right knee.  The appellant's representative cited to a June 2005 VA treatment record where it was noted that the Veteran was taking Codeine for right knee pain.  The appellant also discussed right knee instability and how he had been prescribed a brace, cane, walker, wheelchair, and an assistive device to help the Veteran put on his shoes.  The appellant's representative argued that even were the cane, walker, and wheelchair prescribed for non-service connected peripheral neuropathy and stroke residuals that would not explain the prescription of a right knee brace.  In addition, the record noted that the Veteran had been a fall risk and the appellant stated that he had walked with a limp.  She also described complaints of a painful and itching right knee surgical scar.  

Affording the Veteran and appellant the benefit of the doubt, the Board concludes that a 10 percent rating is warranted under DC 5259.  As noted above, the service treatment records document surgical removal of the Veteran's right meniscus (i.e. semilunar cartilage).  The Board recognizes that there is inconsistent evidence of record as to whether the Veteran experienced symptomatic problems associated with the removal of the semilunar cartilage, as there is no medical treatment for right knee problems and no complaints of right knee pain or other symptoms prior to June 2005, which was the only specific medical report of right knee symptomatology.  That said, the Veteran also made multiple general complaints of bilateral lower extremity pain and there is medical evidence of bilateral lower extremity decreased motion and muscle atrophy.  Given that these problems were bilateral in nature, it is uncertain if and to what extent the service-connected right knee surgical residuals were associated with the problems.  However, as there is no specific medical attribution that the right knee problems were wholly unrelated to his service-connected disability, the Board will presume that some level of symptomatology was related to the service-connected surgical residuals to the right knee.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).  The Board also finds it significant that the Veteran filed a claim for compensation benefits for the right knee and specifically asserted that his right knee problems had been worsening since the in-service surgery.  The Veteran certainly is competent to report symptoms such as pain associated with the right knee.  Given the foregoing and the appellant's representations that these problems were ongoing during the appellate time period, the Board concludes that a 10 percent disability rating under DC 5159 is warranted for the entire appellate time period.  This is the maximum rating available under DC 5259.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board finds that a higher or separate rating is not warranted under any other DC.  A separate or higher rating is not warranted under DC 5257, under which the Veteran traditionally has been rated as noncompensable.  In reaching that conclusion, the Board has considered the appellant's current claims that the Veteran had ongoing instability due to the right knee disability.  The medical evidence, however, fails to support that contention and, indeed, refutes it.  The medical treatment records specifically attributed the Veteran's lack of balance and falls to non-service connected issues, such as hypertension medication, peripheral neuropathy, and stroke residuals.  The Board finds the conclusions of the medical professionals in this case of significantly greater probative value than the lay assertions of the appellant and Veteran, given the medical professionals' significantly greater levels of medical training, education, and experience.  In reaching that conclusion, the Board acknowledges the appellant's claims raised during her March 2016 Board hearing that the Veteran was prescribed a right knee brace for instability.  The contemporaneous lay and medical evidence fails to support the allegation of a prescription of such a brace or that a brace was ordered due to right knee symptomatology attributable to the Veteran's service-connected right knee surgical residuals.

The Board also has considered whether a separate or higher rating should be applied under the DCs for limitation of motion of the knee - DC 5260 (limitation of flexion) and DC 5261 (limitation of extension).  A separate disability rating under either DC 5260 or 5261 would violate 38 C.F.R. § 4.14 and the rule against pyramiding as DC 5259 already contemplates painful motion.  See VAOPGCPREC 9-98 (August 14, 1998) (explaining that impairment of semilunar cartilage may result in complications producing loss of motion).  As to a higher rating under either DC, the appellant has reported the Veteran had decreased range of motion and the September 2004 VA examination report noted decreased motion, but the report did not specifically indicate the degree to which motion was limited.  As such, there is no basis on which to assign a higher rating under DC 5260 or DC 5261.  

The Board further notes that the Veteran had a diagnosis of degenerative joint disease of the left knee and that osteoarthritis is rated under DC 5003.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  A 20 percent rating is warranted in instances where, in addition to the above, there are occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2015).  In this case, a separate rating under DC 5003 would not be warranted. As discussed above, the Veteran's 10 percent rating is now rated under DC 5259 and is based in part on his complaints of pain; therefore, a separate rating under DC 5003 effectively would be for the same symptomatology.  A higher rating is not warranted under DC 5003 as there is no lay or medical evidence suggesting occasional incapacitating episodes due to the left knee symptomatology.

DC 5258 contemplates a 20 percent rating based on dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  As noted above, the Veteran had his right medical meniscus (semilunar cartilage) removed in service and there is no evidence of dislocated cartilage during the appellate time period.  As such a 20 percent rating under DC 5258 is not warranted.

In addition, there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  The Veteran's right knee disability is not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran was able to move his right knee, albeit with some subjective limitation of motion, so it was clearly not ankylosed.    

As to the appellant's report during her Board hearing that the Veteran's associated surgical scar was itchy and painful, the Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran and/or appellant have not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board.

Under the criteria in effect prior to October 23, 2008, the Board finds that a separate compensable rating is not warranted.  DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2008).  The Veteran's scar was to his knee.  DCs 7801 (deep scars or ones causing limitation of motion), 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), 7804 (superficial painful scars), and 7805 (scars, other, based on limitation of the affected part) similarly do not apply here given the medical evidence indicated above.  Id, DCs 7801, 7802, 7803 and 7805 (2008).  The Board has considered the appellant's report of a painful scar; however, given that this contention was raised for the first time more than a decade after the Veteran's death and is not supported by the contemporaneous lay and medical evidence, the Board affords it little probative weight.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain); see also Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  As such, the Board concludes that a separate rating for the Veteran's right knee surgical scar is not warranted.

The Board notes that the Veteran's functional loss was considered, as the medical evidence includes complaints of right knee pain.  38 C.F.R. §§ 4.40, 4.45.  However, the specific degree of limitation of motion was not documented in the medical records and, in any case, painful motion is already contemplated in the disability rating currently assigned.  As noted above, there is a notation of muscle atrophy in the bilateral lower extremities; however, there is no indication that the atrophy was due to the service-connected right knee residuals, as the atrophy was bilateral and it was not noted that the right lower extremity was worse due to the service-connected disability.  Thus, there is no objective evidence of decreased motion on repetition due to pain, fatigue, weakness, incoordination, or lack of endurance.  Consequently, the Board finds that a compensable disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board concludes that a 10 percent rating is warranted under DC 5259, but finds no provision upon which to assign a rating for the Veteran's left knee disability greater than 10 percent.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119. 

Additional Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran and/or appellant have reported pain, limited motion, and instability due to the service-connected right knee surgical residuals.  As discussed above, the Board does not find evidence sufficient to conclude that the Veteran's balance problems were due to right knee instability and the assigned 10 percent rating under DC 5259 fully contemplates his pain and limited motion.  

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, however, the Veteran was service-connected for only one disability.  As such, further discussion of the combined effect of multiple service-connected disabilities is unnecessary.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(k) (special monthly compensation for the loss of use of one foot) and the other special monthly compensation provisions, based on the reports of an inability to perform certain activities involving the right lower extremity; however, the objective evidence of record reflects that the Veteran retained the ability to use his right lower extremity and the Board finds that his limitations did not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

Finally, although the Veteran and appellant submitted evidence of a medical disability, and made a claim for the highest rating possible, they have not claimed have not claimed the Veteran to have been unemployable on account of the service-connected disability discussed herein; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Special Monthly Pension Benefits

The appellant contends that she and the Veteran may not have received full compensation for the awarded special monthly pension benefits.  She has requested a full accounting of benefits and specifically wanted assurance that the award included one dependent.

On July 5, 2001, VA received from the Veteran a "Veteran's Application for Compensation or Pension."  Therein, the Veteran specifically indicated that the filing was an "informal claim for NSC pension, doctors are running tests."  The filing also raised a claim for entitlement to service connection for a right knee disability.  The RO adjudicated the right knee claim, but never addressed the pension claim.  

On December 9, 2003, VA received from the Veteran a "Statement in Support of Claim" that indicated he had left his job because it had become too hard and stressful on his heart.  He had been in intensive care in early December.    

An August 2003 VA treatment record indicated that the Veteran was adamant about returning to work and he was given a note indicating that he could resume working the upcoming Monday as long as he was not extremely fatigued.  An October 2003 VA treatment record stated that on October 7, 2003, the Veteran had passed out at work after getting up from his desk.  Prior to that he had felt okay.  A December 2003 VA treatment record included the Veteran's representation that he had been working until mid-October 2003.

The RO took the above December 9, 2003 statement from the Veteran as a new claim for pension benefits and in a May 2004 rating decision granted nonservice-connected pension benefits and special monthly pension by reason of being housebound, effective December 9, 2003.  In a July 2004 notice of disagreement, the Veteran indicated that he believed a higher level of special monthly pension was warranted and that the effective date should be December 1, 2003.

In January 2005, the Veteran reported that he lived alone and was ambulatory and independent in his activities.  

A March 2005 rating decision granted entitlement to special monthly pension based on the need for aid and attendance, effective December 9, 2003, which the RO concluded was the date of claim.  A contemporaneous SOC denied further benefits.  The rating decision and SOC decisions were based on a September 2004 VA examination report that found the Veteran was unable to fasten clothing, bathe, shave, or toilet without assistance of another person.  He had limitation of motion, muscle atrophy, and weakness in the lower extremities.  He used a cane and left the house once per week to visit the hospital or walk with his wife.  The examiner concluded that the Veteran required the assistance of another person to leave the house and attend to ordinary hazards of daily life.

In his April 2005 substantive appeal, the Veteran claimed an earlier effective date for his pension and aid and attendance benefits, indicating that his associated disabilities started in 1994.  

Full payment of the entitled benefits awarded in the March 2005 rating decision was withheld, pending a determination as to the Veteran's competency to handle the funds.  A competency determination was not made prior to the Veteran's death.  As such, there were outstanding payments owed the appellant.

In a letter from the appellant received in August 2008, she requested, "an itemized line by line accounting of how your decision was determined.  Please explain what the check for $7,053.00 is for and how you came up with that total.  My husband was being 100 % NSC pension however, he did not receive the additional compensation that is due for his dependents."

A June 2010 letter from the RO attempted to explain to the appellant the basis for the accrued benefits payment made.  Specifically, the letter indicated that VA granted increased pension benefits to the Veteran in a March 2005 rating decision, but the benefits were withheld for a determination on competency to handle the funds.  The Veteran died before the additional benefits were paid by VA.  In an October 2007 letter, the RO informed the appellant that she was entitled to accrued benefits in the amount of $7,053.00 and a check was sent approximately one week later, which the appellant cashed.  In addition, the appellant was entitled to the Veteran's payment for the month of his death of $520.00, which was paid in November 2009.  The letter indicated that based on the above the full benefits warranted had been paid and no further action would be taken in the absence of a notice of disagreement with the foregoing.

During a September 2011 Board hearing before another representative of the Board, on a separate legal issue, the appellant acknowledged that she had received an accrued benefit payment of $7,053.00 following the death of the Veteran.  She believed, however, that there might be additional funds due to the Veteran that were not paid because she never received a proper explanation of how the benefits were calculated.  Based on that statement, the Board remanded the issue in a January 2012 determination for the issuance of a Statement of the Case (SOC) addressing the claim.

A June 2014 Supplemental Statement of the Case (SSOC) specifically laid out the calculation for the Veteran's special monthly pension based on the need for aid and attendance award.  The SSOC included the following:

Special Monthly Pension Calculation
Effective Date
Maximum Annual Pension Rate for A&A with one Dependent
Less Veteran's Annual Income
Less Spouse's Annual Income
Annual Entitlement Amount
Monthly Entitlement Amount
Reason for Change
January 1, 2004
$19,570.00
$13,488.00
$0.00
$6,082.00
$506.00
Increase Payable - Withholding
December 1, 2004
$20,099.00
$13,488.00
$0.00
$6,251.00
$520.00
Cost of Living Increase

Thus, the Veteran's award did include one dependent.  The rates assigned are correct based on the applicable Veterans Pension Rate Tables.  See U.S. Department of Veterans Affairs, Veterans Pension Rate Tables, available online at http://benefits.va.gov/PENSION/rates_veteran_pen03.asp and http://benefits.va.gov/PENSION/rates_veteran_pen04.asp.  The Veteran's and appellant's incomes are corrected based on the information provided.  The SSOC also included the following table:


Special Monthly Pension Accrued Calculation
Monthly Amount Due
Monthly Amount Paid
Monthly Amount Withheld
From
Thru
Number of Months
Total Amount Withheld / Due
$506.00
$139.00
$367.00
January 1, 2004
November 30, 2004
11
$4,037.00
$520.00
$143.00
$377.00
December 1, 2004
July 31, 2005
8
$3,016.00






$7,053.00

As noted above, the owed amount of $7,053.00 was paid to and cashed by the appellant.  In addition, to the foregoing, as noted in the June 2010 letter from the RO, the appellant also was paid $520.00 for the month of the Veteran's death in August 2005.

During her March 2016 Board hearing, the appellant acknowledged the audit completed in the June 2014 SSOC, but stated that it was inadequate because they had not explained to her whether the additional $139 per month referenced in the SSOC had been paid to the Veteran or was outstanding.

Effective Date

As noted above, the Veteran contended that an effective date prior to December 9, 2003, was warranted for the award of his special monthly pension.  

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, dependency and indemnity compensation, or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

With regard to disability pension benefits, the effective date shall not be prior to the date entitlement arose.  38 C.F.R. § 3.400(b).  For a pension claim received on or after October 1, 1984, except as provided by (b)(1)(ii)(B) of this section, the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).

The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 provides that if, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the effective date shall be the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  38 U.S.C.A. § 5110(b)(3)  (West 2014); 38 C.F.R. § 3.400(b)(ii)(A).  Extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Prior to March 2015, any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as provided in 38 C.F.R. § 3.652, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. Chapter 18 based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a) (2015).

In this case, the Board finds that the Veteran filed a claim for nonservice-connected pension benefits that was received on July 5, 2001.  Although the Veteran stated that the pension claim was an "informal" one, given that he filed the claim on the proper form for a formal claim and specifically listed the benefits sought, the Board will consider the claim a formal claim for nonservice-connected pension benefits, to include special monthly pension.  The current effective date for the Veteran's special monthly pension based on the need for aid and attendance is December 9, 2003, which was the date the RO considered the claim to have been filed.  The Veteran certainly filed a claim on that date; however, the July 5, 2001, claim had not been adjudicated.  As such, there was a pending and unadjudicated claim from July 5, 2001, that could provide an earlier effective date.

As an initial matter, the Board finds that the exception of 38 C.F.R. § 3.400(b)(1)(ii)  does not apply in this case.  There is no evidence that during the year prior to the receipt of the Veteran's July 5, 2001, claim that shows that the Veteran was both permanently and totally disabled and prevented by a disability from applying for pension for at least 30 days beginning on the date on which he became permanently and totally disabled.

As such, the effective date of the Veteran's special monthly pension based on the need for aid and attendance would be the date of claim (July 5, 2001) or the date entitlement arose, whichever is later.  

Under 38 U.S.C.A. § 1521 an increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e) (West 2014); 38 C.F.R. §§ 3.351(b), (c), (d) (2015).

As noted above, the September 2004 VA examiner found the Veteran to require the assistance of another person to perform his activities of daily living and to leave the house.  The examiner, however, did not indicate the precise date of onset of the need for aid and attendance.  The medical records indicate that the Veteran was working until mid-October 2003, at which time he stopped due to his nonservice-connected heart problems.  Prior to that time the Veteran clearly was not in need of aid and attendance, as he was working.  From the time he stopped working, there is no indication that his condition worsened prior to the September 2004 VA examination.  As such, the Board will presume that the Veteran's need for aid and attendance stemmed from the date on which he stopped working.  The precise date in October 2003 that the Veteran stopped working is unclear, as such the Board finds that an effective date of October 31, 2003, is warranted for the award of special monthly pension based on the need for aid and attendance.  In deciding on that date, the Board reminds the appellant that whether the effective date was October 2 or October 31, the monetary benefit would not start until the first day of the next month.

Outstanding Special Monthly Pension Benefits

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  One prerequisite to entitlement is that the Veteran's income not exceed the applicable maximum pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Retirement benefits are considered income for VA purposes.  38 C.F.R. § 3.262(e).  In determining income for VA purposes, 10 percent of all retirement payments received by a veteran will be excluded.  38 C.F.R. § 3.262(e)(1).  Medical expenses in excess of five percent of the maximum annual pension rate, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

As to any remaining aspect of the appellant's claim, she was unsure as to whether the entirety of the special monthly pension benefits had been paid her following the Veteran's death.  She initially questioned whether the award had included one dependent.  The above information makes clear that the award was based on the Veteran and one dependent.  In addition, she has questioned whether the "$139.00" per month was paid to the Veteran or was still pending disbursement.  Again, the chart duplicated above makes clear that $139.00 previously had been paid to the Veteran each month for the period from January 1, 2004, through November 30, 2004; and that $143.00 had been paid for each month from December 1, 2004, through July 31, 2005.  The remaining balance of the award was paid to and cashed by the appellant in October 2007 and in November 2009 the appellant received a payment of $520.00 for August 2005, the month in which the Veteran passed away.  The appellant has not otherwise expressed disagreement with any of the above calculations, other than a general belief that they might not be accurate.  As noted above, the income and pension rates are correct based on the information of record.  There is no basis for further accrued benefits payment for the award of special monthly pension based on the need for aid and attendance given the evidence of record.


ORDER

Entitlement to an initial 10 percent rating for residuals of right knee surgery for accrued benefits purposes is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date of October 31, 2003, for the award of special monthly pension based on the need for aid and attendance is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to additional accrued benefits payments for special monthly pension based on the need for aid and attendance for the period from January 1, 2004, through August 31, 2005, is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


